EVERETT, Senior Judge,
with whom GIERKE, Judge, joins (concurring in the result):
On the basis of my consideration of the record, I agree with the accused and the court below that error occurred at the trial. However, since to a considerable extent the error was invited by the defense, I conclude that this accused is not entitled to relief.1
As the majority opinion recites, defense counsel in his opening statement to the members commented in regard to the accused’s alleged coactor: “He agrees to testify against Schnitzer. Now he’s coming in here to reduce his 15 year sentence.” The obvious inference from this remark is that the coactor had been found guilty — either pursuant to a guilty plea or after a contested case. For this accused’s counsel to inform the court members of this circumstance would not initially seem favorable to his client’s cause. However, it might be an understandable tactic as a prelude for contending that the coactor was the person who really was *385guilty — as reflected by the conviction — and now was seeking to transfer blame to this accused.
When the coactor — SPC Campbell — took the stand as a government witness, he was asked whether he had pleaded guilty “to the crimes that involved Specialist Schnitzer.” He responded in the affirmative — with specific mention of “rape and assault and oral sodomy, kidnapping." This guilty plea, entered at a prior trial, should be treated as a prior consistent statement; and in that event it would not qualify for admission as substantive 801(d)(1)(B) evidence in the Government’s case-in-chief. See Mil.R.Evid. 801(d)(1)(B), Manual for Courts-Martial, United States (1995 ed.). Likewise, it probably would not be admissible for purposes of rehabilitation of Campbell as a government witness, because the prior consistent statement did not precede the existence of a possible motive to fabricate. However, if during cross-examination of SPC Campbell, defense counsel chose to impeach him by showing a motive to falsify, it might be necessary to question the witness about his guilty plea as a prelude to eliciting testimony on cross-examination that a pretrial agreement had imposed an obligation on SPC Campbell’s part to provide certain testimony for the Government. Even then, it is doubtful that the defense would have had occasion to offer evidence concerning the specific sentence of 28 years to which the convening authority had agreed as a ceiling.2
My point is that no basis existed for the Government to introduce such evidence as part of its case-in-chief on guilt or innocence. At best — and only in light of the opening statement of defense counsel — trial counsel might be entitled to present an anticipatory rebuttal by asking such questions as: “Do you have any agreement with the convening authority or any one else in the Government that your sentence will be reduced in return for your testimony?” or “Do you have any reason to believe that your sentence will be reduced in return for your testimony here today?”
Were it not for the opening statement by civilian defense counsel, I probably would apply the doctrine of plain error to reception of this evidence and then would seek to determine whether this plain error had prejudiced Schnitzer with respect to the guilty findings or the sentence. However, under the unique circumstances here, I am reluctant to hold that, prior to findings, the military judge was obligated on his own initiative to exclude the evidence as to Campbell’s guilty plea and sentence or to give a curative instruction with respect thereto.
Did such an obligation arise after findings and prior to sentence? The military judge must have been concerned on this point for he proposed a curative instruction. This caution on his part was appropriate, for the lower appellate court has concluded that the court-martial that tried appellant would never have adjudged a 29-year sentence for Schnitzer if they had not learned that his coaetor Campbell had been sentenced to 28 years’ confinement.
Regardless of this conclusion — which seems quite logical — I cannot justify giving any relief now to Schnitzer. Effect must be given to the fact that, in preparing sentencing instructions, the military judge did propose to give the members an instruction designed to preclude misapplication of their knowledge of Campbell's adjudged sentence.3 Defense counsel’s specific objection to such an instruction was not a totally irrational choice. From a tactical standpoint counsel sometimes prefer for the judge not to mention a matter that court members should disregard — such as failure of an accused to take the stand. The assumption is that giving the instruction might call attention to facts that otherwise would be disregarded. *386Nonetheless, under the doctrine of invited error, the choice made by qualified defense counsel must be honored.
My basic point is that defense counsel, an experienced lawyer, made various tactical choices during the trial; and to the extent that those choices allowed consideration by the court-martial members of otherwise inadmissible matters, Schnitzer has no complaint on appeal. Thus, I concur in the result with the majority opinion.

. Although defense counsel invited error by his tactics, see generally United States v. Herrera, 23 F.3d 74 (4th Cir.1994), I do not believe that those tactics reached the level of ineffective assistance of counsel, which would bring the Sixth Amendment into play.


. Conceivably defense counsel might have wished to elicit this information in order to show with greater precision that the government witness was testifying in a certain way as a quid pro quo for receiving favorable sentence consideration from the convening authority.


. In my view, the proposed instruction itself was not flawless. For example, I do not grasp why the instruction would advise the court members:
“You may consider the fact that Specialist Campbell already pleaded guilty and was convicted.” In my view this “fact” is irrelevant in determining a proper sentence for Schnitzer.